UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7028


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TROY DEAN BUSH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:03-cr-00037-RLV-14)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Dean Bush, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina; Gretchen C.F.
Shappert, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy   Dean   Bush    appeals   the   district     court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Bush, No. 5:03-cr-00037-RLV-14

(W.D.N.C. June 1, 2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and    argument   would    not   aid   the

decisional process.

                                                                      AFFIRMED




                                      2